Citation Nr: 1102654	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for chronic synovitis and 
patellar chondromalacia of the right knee, rated as 10 percent 
disabling prior to July 14, 2009; rated 20 percent disabling 
effective July 14, 2009; and rated 10 percent disabling effective 
January 1, 2011.

2.  Entitlement to an increased rating for chronic synovitis and 
patellar chondromalacia of the left knee, rated as 10 percent 
disabling prior to July 14, 2009; rated 20 percent disabling 
effective July 14, 2009; and rated 10 percent disabling effective 
January 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976 
with subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in June 2007, March 2008, and November 2009 for further 
development.  

The RO issued a September 2009 rating decision in which it 
increased the Veteran's ratings from 10 percent to 20 percent 
effective July 14, 2009 (the date of a VA examination).  However, 
following a February 2010 VA examination, the RO issued a June 
2010 proposal to decrease the Veteran's ratings back to 10 
percent.  It then issued a September 2010 rating decision in 
which it reduced the ratings to 10 percent effective January 1, 
2011.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board acknowledges that this appeal has been remanded several 
times in the past.  However, although the Board regrets the need 
for further delay in appellate review, review of the record 
reveals that the Veteran submitted additional VA records showing 
treatment in late February 2010 and June 2010, and the Veteran's 
representative indicated that the Veteran wanted to be sure that 
the RO considered these records in connection with the appeal.  
However, the most recent supplemental statement of the case does 
not show that these records were received or considered.  Under 
the circumstances, the case must be returned to the RO so that 
the additional evidence can be reviewed.  

The Board also observes that the late February and June 2010 VA 
treatment records appear to show an increase in the severity of 
disabilities.  As such, since the case must be returned for RO 
consideration of this evidence, the Board also believes it 
appropriate to direct another VA examination to ascertain the 
current severity of the knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent VA 
treatment records subsequent to June 2010 
and associate them with the claims file. 

2.  The Veteran should then be scheduled 
for a VA knee examination to ascertain the 
current severity of the knee disabilities.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  All medically indicated 
special tests should be conducted.  

Examination results should be reported to 
allow for application of VA rating 
criteria.  The examiner should 
specifically report ranges of motion, to 
include the point (in degrees) at which 
motion may be limited by pain.  The 
examiner should also offer an opinion as 
to whether there is additional functional 
loss due to weakness, incoordination 
and/or fatigue, including additional 
functional loss during flare-ups.  The 
examiner should also clearly report 
whether there is recurrent subluxation or 
lateral instability and, if so, whether it 
is slight, moderate or severe.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the Veteran's knee rating 
claims.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


